*970OPINION.
Teussell:
The testimony contained in the record of this action clearly establishes the fact that during the year 1921 the petitioner, as the successor of her deceased husband, was carrying on a general real estate business; that the amount of $10,210.63 was the ordinary and necessary expense of carrying on that business, and, under section 214 (a) (1) and (2) of the Revenue Act of 1918 that amount should be allowed as a deduction from gross income.

There is no deficiency for the year 1921.


Judgment will he entered for the 'petitioner.

Considered by Littleton, Smith, and Love.